—In a claim to recover damages for personal injuries, the claimants appeal from (1) a decision of the Court of Claims (Silverman, J.), dated September 3, 1996, and (2) a judgment of the same court, dated October 18, 1996, which, upon the decision, dismissed the claim.
*457Ordered that the appeal from the decision is dismissed, as no appeal lies from a decision (see, Schicchi v Green Constr. Corp., 100 AD2d 509); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The infant claimant was injured while tobogganing at Beth-page State Park when his toboggan hit a bump and then collided with a tree. Prior to the accident the infant claimant had been sledding on various slopes in the park for at least three hours, and on the particular slope where the accident occurred for at least one half-hour. Moreover, he testified that he was aware of the conditions at the park, including that the slopes were “very icy’. Under these circumstances, the trial court correctly concluded that the infant claimant assumed the risk inherent in his activity. Accordingly, the defendant was entitled to dismissal of the claim (see, Morgan v State of New York, 90 NY2d 471; Maddox v City of New York, 66 NY2d 270; Pascucci v Town of Oyster Bay, 186 AD2d 725). Santucci, J. P., Joy, Friedmann and Luciano, JJ., concur.